DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 28-32, 35, 37, 41, 45, 53 and 62 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The rejections under 112 and 103 are withdrawn in light of applicant’s amendment(s) filed January 18, 2022.

Conclusion
This application is in condition for allowance except for the following formal matters:
The use of the terms SQUALAMAX™, AVICEL®, AEROSIL®, MAGNASWEET®, EMCOPRESS®, AMPICILLIN®, MAFENIDA®, OXYTETRACYCLINE®, BOTOX®, etc. which is a trade name or a mark used in commerce, has been noted in this application.
The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent 

Applicant argues and the examiner agrees that MPEP § 608.01(v) comprises an "or" and not an "and".  However, it clearly notes that “in the case of word or letter marks” (as in the present specification), the mark should be identified by capitalizing each letter of the mark.  The “or” is followed by “otherwise indicating the description of the mark (in the case of marks in the form of a symbol or device or other nontexual form)”.  As indicated above, the marks in the present specification are “word or letter marks” not symbols.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628